Title: From John Adams to John V. N. Yates, 13 December 1822
From: Adams, John
To: Yates, John V. N.



Dear Sir.
Montezillo 13th. 1822 December

I have received this Morning from the Post Office by an unknown hand a slip of an Albany newspaper containing your letter to Dr Vander Kemp I highly esteem the candid impartial & honorable spirit of it, I cannot dictate the remarks that occur to me upon the subject at present—but shall confine myself to one observation—It is most true that I did love and venerate the character of the Dutch—And it is equally true, that I do still love and Venerate their Character. If their Language and History were as well known as those of the Greeks they would be as much Esteemed and admired by mankind—Their Literary Character, their scientifick character their military character by Sea and Land, their Mercantile and Manufacturing Character—would suffer nothing by comparison with any other Nation—Their Statesmen and their Heroes will compare with Epaminondas and Brutus—Indeed in what is called Taste in the fine Arts, perhaps the World might not allow them the perfection of some other Nations.
You may possibly think it affectation if I say, but I can say with truth, that I love and venerate every nation with whom I have lived. I have found exalted Talents and virtues in ever one, and substantial excellencys in the National Characters, of them all, but in none more than among the Dutch.
Dr. Franklines fame can never be obscured, but I know nothing of any loan in 75. Dr. Franlkine was then in America, and a Member of Congress;
I have the honour to be very respectfully / Sir your most obent. humble Servt
John Adams